Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“detection unit” in claim 1
The generic placeholder is “detection unit” and the functional language attributed the “detection unit” includes: “to detect a contact state in which the wire electrode contacts the workpiece, and a contact release state in which the wire electrode that is in the contact state is separated from the workpiece”.
Structure “read into” the claims is not found in the specification as originally filed. 

“vibration unit” in claim 1
The generic placeholder is “vibration unit” and the functional language attributed the “vibration unit” includes: “if the contact state is detected during machining of the workpiece, stop relative movement of the wire electrode and vibrate the wire electrode about a stop position at which the relative movement of the wire electrode has been stopped”.
Structure “read into” the claims is not found in the specification as originally filed. 
“relative movement control unit” in claim 1
The generic placeholder is “relative movement control unit” and the functional language attributed the “relative movement control unit” includes: “resume relative movement of the wire electrode if the contact release state is detected until a predetermined time elapses from when the contact state has been detected or until a number of times that the wire electrode is vibrated reaches a predetermined number of times”.
Structure “read into” the claims is not found in the specification as originally filed. 

“determination unit” in claim 2
The generic placeholder is “determination unit” and the functional language attributed the “determination unit” includes: “determine whether or not the wire electrode will contact the workpiece when the wire electrode moves backward from the stop position along a machining groove formed in the workpiece, wherein the relative movement control unit is configured to relatively move the wire electrode so as to move backward by a set distance from the stop position along the machining groove if the contact release state is not detected until the predetermined time elapses from when the contact state has been detected or until the number of times that the wire electrode is vibrated reaches the predetermined number of times, and if it is determined that the wire electrode will not contact the workpiece when the wire electrode moves backward from the stop position”.
Structure “read into” the claims is not found in the specification as originally filed. 
“notification unit” in claim 6
The generic placeholder is “notification unit” and the functional language attributed the “notification unit” includes: “give notification of occurrence of abnormality if the contact release state is not detected until the predetermined time elapses from when the contact state has been detected or until the number of times that the wire electrode is vibrated reaches the predetermined number of times, and if it is determined that the wire electrode moved backward from the stop position will contact the workpiece”.
Structure “read into” the claims is not found in the specification as originally filed. 

“vibrating step” in claim 7
The generic placeholder is “vibrating” and the functional language attributed the “vibrating” includes: “if a contact state in which the wire electrode contacts the workpiece during machining of the workpiece is detected, stopping relative movement of the wire electrode and vibrating the wire electrode about a stop position at which the relative movement of the wire electrode has been stopped”.
Limitations “read into” the language found in claim 7. 

“resuming step” in claim 7
The generic placeholder is “resuming” and the functional language attributed the “resuming” includes: “resuming relative movement of the wire electrode if a contact release state in which the wire electrode that is in the contact state is separated from the workpiece is detected until a predetermined time elapses from when the contact state has been detected or until a number of times that the wire electrode is vibrated reaches a predetermined number of times”.
Limitations “read into” the language found in claim 7. 

“determining step” in claim 8
The generic placeholder is “determining” and the functional language attributed the “determining” includes: “determining whether or not the wire electrode will contact the workpiece when the wire electrode moves backward from the stop position along a machining groove formed in the workpiece”.
Limitations “read into” the language found in claim 8. 

“moving-backward step” in claim 8
The generic placeholder is “moving-backward” and the functional language attributed the “moving-backward” includes: “of relatively moving the wire electrode so as to move backward by a set distance from the stop position along the machining groove if the contact release state is not detected until the predetermined time elapses from when the contact state has been detected or until the number of times that the wire electrode is vibrated reaches the predetermined number of times, and if it is determined that the wire electrode will not contact the workpiece when the wire electrode moves backward from the stop position”.
Limitations “read into” the language found in claim 8. 

It should be noted that the language “determining step”, etc., is considered to be the idea of a step rather than an active step in a method. It is not clear if applicant is limiting the step to what is in the claim, or if the claim language is merely an overview of what is considered to be the limitations of the step. It is suggested to remove vibrating, resuming, determining, etc., step and changing or adding the first word in each step to active/continuous form.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-6 recite “detection unit configured to detect a contact state in which the wire electrode contacts the workpiece, and a contact release state in which the wire electrode that is in the contact state is separated from the workpiece; a vibration unit configured to, if the contact state is detected during machining of the workpiece, stop relative movement of the wire electrode and vibrate the wire electrode about a stop position at which the relative movement of the wire electrode has been stopped; and a relative movement control unit configured to resume relative movement of the wire electrode if the contact release state is detected until a predetermined time elapses from when the contact state has been detected or until a number of times that the wire electrode is vibrated reaches a predetermined number of times. Specifically, no mention is made of any structure that might be construed as a detection unit, vibration unit, relative movement control unit, determination unit or notification unit. 

There is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claims 1-6, claim limitations “detection unit”, “vibration unit”, “relative movement control unit”, “determination unit”, “notification unit” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claims 1-6, claim limitations “detection unit”, “vibration unit”, “relative movement control unit”, “determination unit”, “notification unit” are recited. These “units” do not contain any identifiable structure in the specification as originally filed. The limitations of the units are unable to be determined. 

Claims 7-12 recite the phrases “a vibrating step of”, “a resuming step of”, “a notifying step of”, “a determining step of”, and “a moving-backward step”. It is not clear if these are the steps, or the idea of each step. It is not clear if the limitations in the claims are the limitations of each step of it additional limitations are to be read into the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2015/0231716).

Regarding claim 1, Yamazaki discloses, A wire electrical discharge machine (title) for machining a workpiece (3) by generating electrical discharge at an electrode gap formed between the workpiece and a wire electrode (2) while moving the wire electrode relative to the workpiece (3), (See Paragraph [0012] comprising: 
a detection unit (57) configured to detect a contact state in which the wire electrode contacts the workpiece, and a contact release state in which the wire electrode that is in the contact state is separated from the workpiece; (See Steps 4 and Step 7)
a vibration unit (controller 90) configured to, if the contact state is detected during machining of the workpiece, stop relative movement of the wire electrode and vibrate the wire electrode about a stop position at which the relative movement of the wire electrode has been stopped; (See Step 6) and 
a relative movement control unit (controller 90) configured to resume relative movement of the wire electrode if the contact release state is detected until a predetermined time elapses from when the contact state has been detected (See Step 7) or until a number of times that the wire electrode is vibrated reaches a predetermined number of times. (See Paragraphs [0050]-[0054] and Fig 6.)

Regarding claim 7, Yamazaki discloses a control method of a wire electrical discharge machine for machining a workpiece by generating electrical discharge at an electrode gap formed between the workpiece and a wire electrode while moving the wire electrode relative to the workpiece, comprising: (See Abstract)
a vibrating step of, if a contact state in which the wire electrode contacts the workpiece during machining of the workpiece is detected, stopping relative movement of the wire electrode and vibrating the wire electrode about a stop position at which the relative movement of the wire electrode has been stopped; and, (Step 6 describes stopping the vibration of the wire contacts the workpiece. See Paragraph [0052])
a resuming step of resuming relative movement of the wire electrode if a contact release state in which the wire electrode that is in the contact state is separated from the workpiece is detected until a predetermined time elapses from when the contact state has been detected or until a number of times that the wire electrode is vibrated reaches a predetermined number of times. (See Step 7,  Paragraphs [0050]-[0054] and Fig 6.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/21/2022